IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                                JANUARY 1998 SESSION




LEWIS ANDERSON,                        )
                                       )
            APPELLANT,                 )
                                       )          No. 02-C-01-9702-CR-00078
                                       )
                                       )          Shelby County
v.                                     )
                                       )          Fred W. Axley, Judge
                                       )
                                       )          (Post-Conviction Relief)
STATE OF TENNESSEE,                    )
                                       )
              APPELLEE.                )



FOR THE APPELLANT:                          FOR THE APPELLEE:

Pamela Drewery                              John Knox Walkup
Attorney At Law                             Attorney General & Reporter
1008 West Forest                            500 Charlotte Avenue
Jackson, TN 38301                           Nashville, TN 37243-0497

                                            Clinton J. Morgan
                                            Counsel for the State
                                            Cordell Hull Building, Second Floor
                                            425 Fifth Avenue, North
                                            Nashville, TN 37243-0493

                                            William L. Gibbons
                                            District Attorney General
                                            201 Poplar Avenue, Suite 3-01
                                            Memphis, TN 38103

                                            Rhea Cliff
                                            Assistant District Attorney General
                                            201 Poplar Avenue, Suite 3-01
                                            Memphis, TN 38103




OPINION FILED:_____________________________


APPEAL DISMISSED


Joe B. Jones, Presiding Judge
                                     OPINION


       The appellant, Lewis Anderson (petitioner), appeals as of right from a judgment of

the trial court summarily dismissing his second action for post-conviction relief. The trial

court found that the petitioner’s action was barred by the statute of limitations. The

petitioner contends in this court that the trial court committed error by dismissing his initial

action without an evidentiary hearing. After a thorough review of the record, the briefs

submitted by the parties, and the law governing the issue presented for review, it is the

opinion of this court that the appeal of the petitioner must be dismissed. Since the

petitioner was convicted following the effective date of the Post-Conviction Procedure Act

legislation in 1995, he is limited to one action for post-conviction relief. Consequently, he

was not entitled to maintain this action. Moreover, this court cannot grant the petitioner

appellate relief in an action he is not permitted to maintain. The trial court should have

dismissed the action on this ground -- not the statute of limitations.

       The petitioner entered guilty pleas to two counts of second degree murder. He was

sentenced to serve forty (40) years in the Department of Correction as a Range II multiple

offender for each offense. The judgment in each case was entered on June 23, 1995. He

filed his first action for post-conviction relief on April 18, 1996. An order was entered on

May 16, 1996, summarily dismissing the action. This, the second action, was commenced

on December 9, 1996. The trial court entered an order on January 10, 1997 dismissing

this action on the ground it was barred by the statute of limitations.

       The petitioner may not resurrect the first petition through this action. He made no

effort to appeal the first action after it was summarily dismissed. Thus, the judgment

became final thirty days after the entry of the judgment.

       The petitioner admits he entered the guilty pleas after May 10, 1995, the effective

date of the 1995 revisions to the Post-Conviction Procedure Act. As a result, the petitioner

was entitled to maintain only one post-conviction action. Tenn. Code Ann. § 40-30-202(c).

Therefore, he was not entitled to file this second action. Once the judgment in the first

action became final, the petitioner’s remedy was to file a motion to reopen the first action.

Tenn. Code Ann. § 40-30-217.


                                               2
       If we consider the petition in the present action a motion to reopen, the petition does

not state sufficient grounds to support any of the reasons which justify the reopening of a

prior post-conviction action.




                                    ____________________________________________
                                         JOE B. JONES, PRESIDING JUDGE



CONCUR:



_____________________________________
     PAUL G. SUMMERS, JUDGE



_____________________________________
     DAVID G. HAYES, JUDGE




                                              3